[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]ORDER
Motion #104 by defendant Greenwich ARC to dismiss for lack of subject matter jurisdiction is denied as the court has jurisdiction to enforce the provisions of General Statutes §17a-210 (b) regarding the staying of a transfer of a mentally retarded person pending final disposition of a hearing which was held by DMR on June 27, 1997. The temporary restraining order signed June 20, 1997 is enlarged to prohibit any transfer of Vanessa Darany from her present location in an ARI facility in Stamford to, without limiting the generality of the foregoing, CT Page 7363 Lower Fairfield Center in Norwalk.
So Ordered.
Dated at Stamford, Connecticut, this 29th day of July, 1997.
WILLIAM BURKE LEWIS, J